                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
DENVER E. PETIT-HOMME,                            )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )          Civil Action No. 19-12457-LTS
                                                  )
STATE OF MASSACHUSETTS,                           )
                                                  )
               Defendant.                         )
                                                  )

                                              ORDER

                                           April 2, 2020

SOROKIN, D.J.

       In a memorandum and order dated February 14, 2020 [ECF #7], the Court ordered the

plaintiff to (1) pay the filing fee or file a renewed motion for leave to proceed in forma pauperis;

and (2) file an amended complaint. The Court warned the plaintiff that failure to comply with

the order by March 17, 2020 could result in dismissal of the action without prejudice. The

deadline for complying with the order has passed without any response from the plaintiff.

       Accordingly, this action is DISMISSED without prejudice for failure to pay the filing fee

and file an amended complaint.

       SO ORDERED.

                                                       /s/ Leo T. Sorokin
                                                      UNITED STATES DISTRICT JUDGE
